Order entered in Family Court, New York County, on April 16, 1975 adjudging that a named child had been neglected, unanimously reversed, on the law and the facts, and the petition dismissed without costs and without disbursements. The record does not support the court’s finding of neglect which may be made only "upon strong and convincing proof of unfitness on the part of the parent or material benefit to the child.” (Matter of Cole, 212 App Div 427, 429.) Concur—Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.